Exhibit 10.1


VISION ACQUISITION II, INC.
REGISTRATION RIGHTS AGREEMENT


 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of May 2, 2008
by and among VISION ACQUISITION II, INC., a Delaware corporation (the
“Company”), and each INVESTOR executing an omnibus signature page or a copy
hereof (collectively, the “Investors” and each, an “Investor”).


WHEREAS, the Investors desire to purchase from the Company, and the Company
desires to issue and sell to the Investors (the “Offering”), a minimum of 40
units (the “Units”) each Unit consisting of 10,000 shares (the “Shares”) of its
common stock, par value $0.0001 per share (the “Common Stock”), upon the terms
set forth in the Company’s Confidential Private Placement Memorandum, dated
March 24, 2008 (the “Memorandum”); and


WHEREAS, to induce the Investors to purchase shares of Common Stock, the Company
has agreed to undertake to register, if, as and when required hereunder, the
Common Stock under the terms set forth herein.


NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:


1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:
 
“Commission Comments” means written comments pertaining solely to Rule 415 which
are received by the Company from the SEC, and a copy of which shall have been
provided by the Company to the Investor, to a filed Registration Statement which
limit the amount of shares which may be included therein to a number of shares
which is less than such amount sought to be included thereon as filed with the
SEC.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar federal statute, and the rules and regulations of the SEC
thereunder, all as the same shall be in effect at the time.


“Public Sale” shall mean any sale of securities to the public pursuant to (i) an
offering pursuant to an effective registration statement under the Securities
Act or (ii) the provisions of Rule 144 (or any similar rule or rules then in
effect) under the Securities Act.


“Register,” “registered” and “registration” shall mean a registration effected
by preparing and filing a registration statement or statements or similar
documents in compliance with the Securities Act and the declaration or ordering
of effectiveness of such registration statement or document by the SEC.


“Registrable Securities” shall mean (i) all shares of Common Stock represented
by the Shares purchased by the Investors, (ii) all shares of Common Stock issued
as a dividend or other distribution with respect to, or in exchange for or in
replacement of, any of the foregoing shares of Common Stock and (iii) any other
shares of Common Stock otherwise acquired by an Investor. As to any particular
shares of Common Stock constituting Registrable Securities, such shares shall
cease to be Registrable Securities when they are eligible for a Public Sale.


“Requisite Period” shall mean, with respect to a firm commitment underwritten
public offering, the period commencing on the effective date of the registration
statement and ending on the date each underwriter has completed the distribution
of all securities purchased by it, and, with respect to any other registration,
the period commencing on the effective date of the registration statement and
ending on the earlier of (i) the date on which the sale of all Registrable
Securities covered thereby is completed, and (ii) the date on which all
Registrable Securities become publicly traded and freely tradeable without
volume restrictions pursuant to Rule 144.



--------------------------------------------------------------------------------


"Rule 415" means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
 
“SEC” shall mean the Securities and Exchange Commission, or any other federal
agency at the time administering the Securities Act.


“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder, all as the same shall be in effect
at the applicable time.


“Shares” shall mean all of the shares of Common Stock purchased by Investors.
 
“Stockholders” shall mean all Investors.
 

2.  
Automatic Registration.



Within 30 days following the closing of a merger or other business combination
with an operating business (a “Merger”) or any other event pursuant to which the
Company ceases to be a “shell company,” as defined by Rule 12b-2 under the
Exchange Act and a “blank check company,” as defined by Rule 3a51-1 under the
Exchange Act (an “Event”), we agree to file with the SEC a registration
statement on Form S-1 (or another available form) under the Securities Act (the
“Registration Statement”), covering the resale of the Shares. We further agree
to use our best efforts to cause the Registration Statement to be declared
effective by the SEC on or before the earlier of (1) 150 days following an Event
or the closing of a Merger, as applicable, or if the Registration Statement is
subject to review and comment from the Commission, 180 days following an Event
or the closing of a Merger, as applicable, or (2) five trading days following
the date on which we are notified by the SEC that the Registration Statement
will not be reviewed or is no longer subject to further review.



3.  
Piggyback Registration.



(a) If the Company at any time (other than pursuant to Sections 2 or 4 hereof)
proposes to effect a registration of any of its securities pursuant to and in
accordance with the provisions of the Securities Act for sale to the public,
whether for its own account or for the account of other security holders or both
(except with respect to an initial public offering (“IPO”), registration
statements on Forms S-4 and S-8 and any similar successor forms thereto, and/or
registrations on Form S-3 relating solely to dividend or interest reinvestment
plans) (a “Piggyback Registration”), each such time it shall give prompt written
notice to such effect to all holders of outstanding Registrable Securities at
least forty-five (45) days prior to such filing. Upon the written request of any
such holder, received by the Company within twenty (20) days after the giving of
any such notice by the Company, the Company will, subject to Section 3(b)
hereof, cause all Registrable Securities as to which registration shall have
been so requested to be included in the registration statement proposed to be
filed by the Company, all to the extent requisite to permit the sale or other
disposition by the holder of such Registrable Securities on the same terms and
conditions as the other shares of Common Stock included in such registration
statement (the “Piggyback Registration Statement”).


2

--------------------------------------------------------------------------------


(b) The Company shall automatically include in such Piggyback Registration
Statement all Registrable Securities for resale and offer on a continuous basis
pursuant to Rule 415; provided, however, that (i) if, at any time after giving
written notice of its intention to register any securities and prior to the
effective date of the Registration Statement filed in connection with such
registration, the Company determines for any reason not to proceed with such
registration, the Company will be relieved of its obligation to register any
Registrable Securities in connection with such registration, (ii) in case of a
determination by the Company to delay registration of its securities, the
Company will be permitted to delay the registration of Registrable Securities
for the same period as the delay in registering such other securities, (iii)
each Investor is subject to confidentiality obligations with respect to any
information gained in this process or any other material non-public information
he, she or it obtains, (iv) each Investor is subject to all applicable laws
relating to insider trading or similar restrictions; and (v) if all of the
Registrable Securities of the Investor cannot be so included due to Commission
Comments, then the Company may reduce the number of the Investor’s Registrable
Securities covered by such Registration Statement to the maximum number which
would enable the Company to conduct such offering in accordance with the
provisions of Rule 415. The Investor shall be entitled to include all
Registrable Securities for resale in the Piggyback Registration Statement filed
by the Company in connection with a public offering of equity securities by the
Company after the date of this Agreement, pursuant to Rule 415, so long as (1)
such shares shall not be included as part of the underwritten offering of
primary shares by the Company, unless the Company and underwriter agree to allow
the inclusion of such Registrable Securities as part of the underwritten
offering and, in such event, the Investor elects to include the Registrable
Securities in the underwriting subject to an allocation among all holders of
registration rights in the manner set forth in Section 3(d) hereof, (2) the
underwriter approves the inclusion of such Registrable Securities in such
Initial Registration Statement, subject to customary underwriter cutbacks
applicable to all holders of registration rights, (3) the Investor shall enter
into the underwriters’ form of lockup agreement as and to the extent requested
by the underwriters, which may require that all of the Registrable Securities
held by the Investor not be sold or otherwise transferred without the consent of
the underwriters for a period not to exceed 180 days from the closing of the
offering contemplated by the Initial Registration Statement, and (4) if all of
the Registrable Securities of the Investor cannot be so included due to
Commission Comments, then the Company may reduce the number of the Investor’s
Registrable Securities covered by such Registration Statement to the maximum
number which would enable the Company to conduct such offering in accordance
with the provisions of Rule 415. The Company shall cause any Registration
Statement filed under this Section 3(b) to be declared effective under the
Securities Act as promptly as possible after the filing thereof and shall keep
such Registration Statement continuously effective under the Securities Act
during the Effectiveness Period. By 5:00 p.m. (New York City time) on the
business day immediately following the Effective Date of such Registration
Statement, the Company shall file with the Commission in accordance with Rule
424 under the Securities Act the final Prospectus to be used in connection with
sales pursuant to such Registration Statement (whether or not such filing is
technically required under such Rule).
 
(c) In the event that any Piggyback Registration shall be, in whole or in part,
an underwritten public offering of Common Stock and the managing underwriter(s)
advise the Company in writing that in their opinion the number of Registrable
Securities and/or other securities requested to be included in such offering
exceeds the number of shares which can be sold without materially adversely
affecting the marketability of the offering, then the number of Registrable
Securities to be included in such registration statement shall be reduced, pro
rata among the requesting holders, based upon the number of Registrable
Securities requested to be registered by them; provided, that for all
registrations other than an IPO, the shares of Registrable Securities shall not
be reduced until all shares of Common Stock for the account of any person other
than the Company and its assigns, or requesting holders of Registrable
Securities are first reduced. Subject to the foregoing sentence, the Company
will include in such registration (i) first, the securities the Company proposes
to sell and (ii) second, the Registrable Securities and/or other securities
requested to be included in such registration, pro rata from among the holders
of Registrable Securities, according to the number of Registrable Securities
and/or other securities requested by them to be so included.


(d) In the event that all Registrable Securities cannot be included in a
Registration Statement or a Piggyback Registration Statement under Sections 2 or
3 hereof due to Commission Comments, then the Company, unless otherwise
prohibited by the SEC, shall cause the Registrable Securities of the Stockholder
to be included in such Registration Statement to be reduced pro rata based on
the number of registrable securities held by all holders of registration rights.




3

--------------------------------------------------------------------------------


4. Registration; Holdback Agreement; Power of Attorney. 


(a) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall not be required to file a registration statement pursuant to
Sections 2 or 4 hereof (i) which would become effective within 120 days
following the effective date of a registration statement (other than a
registration statement filed on Form S-4 or S-8) filed by the Company with the
SEC pertaining to any subsequent public offering for the account of the Company
or another holder of securities of the Company if the holder(s) of Registrable
Securities were afforded the opportunity, subject to the underwriter’s cut-back,
to include all of its Registrable Securities in such subsequent registration
pursuant to Section 3 hereof or (ii) during the period which would violate any
restriction or prohibition reasonably requested by any managing underwriter(s)
for a public offering.


(b)  Each Stockholder hereby irrevocably appoints Antti William Uusiheimala
(“Attorney”) to act as his or its true and lawful agent and attorney-in-fact,
with full power of substitution, in his sole discretion to effect any changes
to, or elimination of, the rights of Stockholders herein.
 
5. Registration Procedures. If and whenever the Company is required by the
provisions hereof to effect the registration of any Registrable Securities under
the Securities Act, the Company will, as expeditiously as possible:


(a) subject to Sections 2 and 4 hereof, use its best efforts to cause the
Registration Statement to be declared effective by the SEC on the earlier of (1)
150 days following an Event or the closing of a Merger, as applicable, or if the
Registration Statement is subject to review and comment from the SEC, 180 days
following an Event or the closing of a Merger, as applicable, or (2) five
trading days following the date on which we are notified by the SEC that the
Registration Statement will not be reviewed or is no longer subject to further
review.


(b) subject to Sections 3 and 4 hereof, use its best efforts to prepare and file
with the SEC a registration statement with respect to such securities within
thirty (30) days after delivery of notice under Section 3 or Section 4 hereof,
and use its best efforts to cause such registration statement to become
effective not later than 120 days from the date of its filing and to remain
effective for the Requisite Period;


(c) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for the Requisite Period
and comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such registration statement
in accordance with the intended method of disposition set forth in such
registration statement for such period;


(d) furnish to each seller of Registrable Securities and to each underwriter
such number of copies of the registration statement and the prospectus included
therein (including each preliminary prospectus) as such persons reasonably may
request in order to facilitate the intended disposition of the Registrable
Securities covered by such registration statement;


(e) use its best efforts (i) to register or qualify the Registrable Securities
covered by such registration statement under the securities or “blue sky” laws
of such United States jurisdictions as the sellers of Registrable Securities or,
in the case of an underwritten public offering, the managing underwriter
reasonably shall request, (ii) to prepare and file in those United States
jurisdictions such amendments (including post effective amendments) and
supplements, and take such other actions, as may be necessary to maintain such
registration and qualification in effect at all times for the period of
distribution contemplated thereby, and (iii) to take such further action as may
be necessary or advisable to enable the disposition of the Registrable
Securities in such United States jurisdictions; provided that the Company shall
not for any such purpose be required to qualify generally to transact business
as a foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction;


4

--------------------------------------------------------------------------------


(f) use its best efforts to list the Registrable Securities covered by such
registration statement with any securities exchange on which the Common Stock of
the Company is then listed, or, if the Common Stock is not then listed on a
national securities exchange, use its best efforts to list and facilitate the
reporting of the Common Stock on The New York Stock Exchange, The American Stock
Exchange, The Nasdaq National Market or Capital Market;


(g) immediately notify each seller of Registrable Securities and each
underwriter under such registration statement, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event of which the Company has knowledge as a result of which
the prospectus contained in such registration statement, as then in effect,
includes any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing and promptly amend or
supplement such registration statement to correct any such untrue statement or
omission;


(h) notify each seller of Registrable Securities of the issuance by the SEC of
any stop order suspending the effectiveness of the registration statement or the
initiation of any proceedings for that purpose and make every reasonable effort
to prevent the issuance of any stop order and, if any stop order is issued,
obtain the lifting thereof at the earliest possible time;


(i) permit a single firm of counsel designated as selling stockholders’ counsel
by the holders of a majority-in-interest of the Registrable Securities and all
other securities being registered to review the registration statement and all
amendments and supplements thereto for a reasonable period of time prior to
their filing, and the Company shall not file any document in a form to which
such counsel reasonably objects;


(j) if the offering is an underwritten offering, at the request of any seller of
Registrable Securities, use its best efforts to furnish to such seller on the
date that Registrable Securities are delivered to the underwriters for sale
pursuant to such registration: (i) a copy of an opinion, dated such date, of
counsel representing the Company for the purposes of such registration,
addressed to the underwriters, stating that such registration statement has
become effective under the Securities Act, and (A) that, to the best knowledge
of such counsel, no stop order suspending the effectiveness thereof has been
issued and no proceedings for that purpose have been instituted or are pending
or contemplated under the Securities Act, (B) that the registration statement,
the related prospectus and each amendment or supplement thereof comply as to
form in all material respects with the requirements of the Securities Act
(except that such counsel need not express any opinion as to financial
statements or other financial or statistical information contained therein) and
(C) to such other effects as reasonably may be requested by counsel for the
underwriters, and (ii) a copy of a letter dated such date from the independent
public accountants retained by the Company, addressed to the underwriters,
stating that they are independent public accountants within the meaning of the
Securities Act and that, in the opinion of such accountants, the financial
statements of the Company included in the registration statement or the
prospectus, or any amendment or supplement thereof, comply as to form in all
material respects with the applicable accounting requirements of the Securities
Act, and such letter shall additionally cover such other financial matters
(including information as to the period ending no more than five business days
prior to the date of such letter) with respect to such registration as such
underwriters reasonably may request;


(k) make available for inspection by each seller of Registrable Securities, any
underwriter participating in any distribution pursuant to such registration
statement, and any attorney, accountant or other agent retained by such seller
or underwriter, all financial and other records, pertinent corporate documents
and properties of the Company, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement, unless such requested information contains material nonpublic
information, in which case no such material nonpublic information shall be
supplied other than pursuant to a mutual confidentiality agreement;


5

--------------------------------------------------------------------------------


(l) provide a transfer agent and registrar, which may be a single entity, for
the Registrable Securities not later than the effective date of the Registration
Statement;


(m) take all actions reasonably necessary to facilitate the timely preparation
and delivery of certificates representing the Registrable Securities to be sold
pursuant to the Registration Statement; and


(n) take all other reasonable actions necessary to expedite and facilitate the
registration of the Registrable Securities pursuant to the Registration
Statement.


In connection with each registration hereunder, the sellers of Registrable
Securities will furnish to the Company in writing such information with respect
to themselves and the proposed distribution by them as reasonably shall be
necessary in order to assure compliance with federal and applicable state
securities laws.


6. Expenses. All expenses incurred by the Company in complying with Sections 2,
3 and 4 hereof, including, without limitation, all registration and filing fees,
listing fees, printing expenses, fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
counsel fees) incurred in connection with complying with state securities or
“blue sky” laws, fees of the National Association of Securities Dealers, Inc.,
reasonable fees of transfer agents and registrars, costs of insurance, and
reasonable fees and disbursements of counsel for the sellers of Registrable
Securities designated pursuant to Section 5(i) and all other securities being
registered, but excluding any Selling Expenses, are called “Registration
Expenses.” All underwriting discounts, selling commissions, fees and expenses of
counsel (other than the one counsel selected to represent the selling
stockholders as set forth in Section 5(i) hereof) and stock transfer taxes
applicable to the sale of Registrable Securities are called “Selling Expenses.”


The Company will pay all Registration Expenses in connection with each
Registration Statement filed hereunder. All Selling Expenses in connection with
each Registration Statement shall be borne by the participating sellers in
proportion to the number of Registrable Securities sold by each or as they may
otherwise agree.


7. Indemnification and Contribution.


(a) The Company will indemnify and hold harmless each seller of Registrable
Securities, each underwriter of Registrable Securities and each other person, if
any, who controls such seller or underwriter within the meaning of the
Securities Act, from and against, and pay or reimburse them for, any losses,
claims, damages or liabilities, joint or several, to which such seller,
underwriter or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) any untrue statement or
alleged untrue statement of any material fact contained in any registration
statement under which such Registrable Securities were registered under the
Securities Act pursuant hereto, any preliminary prospectus (unless superseded by
a final prospectus) or final prospectus contained therein, or any amendment or
supplement thereof, (ii) the omission or alleged omission to state in any such
registration statement a material fact required to be stated therein or
necessary to make the statements therein not misleading or, with respect to any
prospectus, necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, or (iii) any violation
or alleged violation of the Securities Act or any state securities or blue sky
laws applicable to the Company and relating to action or inaction required by
the Company and will reimburse each such seller, each such underwriter and each
such controlling person for any legal or other expenses reasonably incurred by
it in connection with investigating or defending any such loss, claim, damage or
liability (or action in respect thereof); provided, that the Company will not be
liable in any such case if and only to the extent that any such loss, claim,
damage or liability (or action in respect thereof) arises out of or is based
upon the Company’s reliance on an untrue statement or alleged untrue statement
or omission or alleged omission so made in conformity with information furnished
by any such seller, any such underwriter or any such controlling person in
writing specifically for use in such registration statement or prospectus; and
provided, further, that the Company shall not be liable in any such case to the
extent that any such loss, claim, damage or liability (or action in respect
thereof) arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission in such registration statement or
prospectus, which untrue statement or alleged untrue statement or omission or
alleged omission is completely corrected in an amendment or supplement to the
registration statement or prospectus and such seller or such controlling person
thereafter fails to deliver or cause to be delivered such registration statement
or prospectus as so amended or supplemented prior to or concurrently with the
Registrable Securities to the person asserting such loss, claim, damage or
liability (or action in respect thereof) or expense after the Company has
furnished such seller or such controlling person with the same.


6

--------------------------------------------------------------------------------


(b) Each seller of such Registrable Securities thereunder, severally and not
jointly, will indemnify and hold harmless the Company, each person, if any, who
controls the Company within the meaning of the Securities Act, each officer of
the Company who signs the registration statement, each director of the Company
and each underwriter and each person who controls any underwriter within the
meaning of the Securities Act from and against all losses, claims, damages or
liabilities, joint or several, to which the Company or such officer, director,
underwriter or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based on any untrue statement or alleged
untrue statement of any material fact contained in the registration statement
under which such Registrable Securities were registered under the Securities Act
pursuant hereto, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse the Company and each such officer, director, underwriter and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage or
liability (or action in respect thereof); provided, however, that such seller
will be liable hereunder in any such case only if and to the extent that any
such loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with information pertaining to such seller
furnished in writing to the Company by such seller specifically for use in such
registration statement or prospectus; and provided, further, that the liability
of each seller hereunder shall be limited to the proportion that the public
offering price of the Registrable Securities sold by such seller under such
registration statement bears to the total public offering price of all
securities sold thereunder, but in any event not to exceed the proceeds actually
received by such seller from the sale of Registrable Securities covered by such
registration statement. Notwithstanding the foregoing, the indemnity provided in
this Section 7(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or expense if such settlement is effected without
the consent of such indemnified party, which shall not be unreasonably withheld.


(c) Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action or claim, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 7 and shall only relieve it
from any liability which it may have to such indemnified party under this
Section 7 if and to the extent the indemnifying party is materially prejudiced
by such omission. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate in and, to the
extent it shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 7 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided, that
if the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be reasonable defenses available to it which are different from
or additional to those available to the indemnifying party or if the interests
of the indemnified party reasonably may be deemed to conflict with the interests
of the indemnifying party, the indemnified party shall have the right to select
a separate counsel and to assume such legal defenses and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.


7

--------------------------------------------------------------------------------


(d) In order to provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any holder of
Registrable Securities exercising rights under this Agreement, or any
controlling person of any such holder, makes a claim for indemnification
pursuant to this Section 7 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 7 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any such selling holder,
any such controlling person or the Company in circumstances for which
indemnification is provided under this Section 7, then, and in each such case,
the Company and such holder will contribute to the aggregate losses, claims,
damages or liabilities to which they may be subject (after contribution from
others) in such proportion so that such holder is responsible for the portion
represented by the percentage that the public offering price of its Registrable
Securities offered by the registration statement bears to the public offering
price of all securities offered by such registration statement, and the Company
is responsible for the remaining portion; provided, that, in any such case (A)
no such holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered by it pursuant to such
registration statement, and (B) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person or entity who was not guilty of
such fraudulent misrepresentation.


8. Changes in Capital Stock. If, and as often as, there is any change in the
capital stock of the Company by way of a stock split, stock dividend,
combination or reclassification, or through a merger, consolidation,
reorganization or recapitalization, or by any other means, appropriate
adjustment shall be made in the provisions hereof so that the rights and
privileges granted hereby shall continue with respect to the capital stock as so
changed.


9. Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the SEC which may at any time permit the sale of the
Registrable Securities to the public without registration, at all times after 90
days after any registration statement covering a public offering of securities
of the Company under the Securities Act shall have become effective, the Company
agrees to use its best efforts to:


(a) make and keep public information available, as those terms are understood
and defined in Rule 144(c) under the Securities Act;


(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act ; and


(c) furnish to each holder of Registrable Securities forthwith upon request a
written statement by the Company as to its compliance with the reporting
requirements of such Rule 144 and of the Securities Act and the Exchange Act, a
copy of the most recent annual or quarterly report of the Company, and such
other reports and documents so filed by the Company as such holder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing such holder to sell any Registrable Securities without registration.


10. Representations and Warranties of the Company. The Company represents and
warrants to the Stockholders as follows:


(a) The execution, delivery and performance of this Agreement by the Company
have been duly authorized by all requisite corporate action and will not violate
any provision of law, any order of any court or other agency of government, the
Certificate of Incorporation or By-laws of the Company or any provision of any
indenture, agreement or other instrument to which it or any of its properties or
assets is bound, conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any such indenture, agreement
or other instrument or result in the creation or imposition of any lien, charge
or encumbrance of any nature whatsoever upon any of the properties or assets of
the Company or its subsidiaries.


8

--------------------------------------------------------------------------------


(b) This Agreement has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms, subject to any applicable bankruptcy, insolvency
or other laws affecting the rights of creditors generally and subject to general
equitable principles and the availability of specific performance.


11. Assignment of Registration Rights. The rights to cause or have the Company
register Registrable Securities pursuant to this Agreement may be transferred by
the Stockholders in connection with a transfer of Registrable Securities to
transferees or assignees of such securities; provided, that the Company is,
within reasonable time after such transfer, furnished with written notice of the
name and address of such transferee or assignee and the securities with respect
to which such registration rights are being assigned. The term “Stockholders” as
used in this Agreement shall include such transferees or permitted assignees.


12. Termination. The registration rights granted pursuant to this Agreement
shall terminate upon the expiration of the Requisite Period.


13. Miscellaneous.


(a) Subject to Section 11 hereof, all covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto
(including without limitation transferees of any Registrable Securities),
whether so expressed or not.


(b) All notices, requests, consents and other communications hereunder shall be
in writing and shall be delivered in person, mailed by certified or registered
mail, return receipt requested, or sent by telecopier or telex, addressed (i) if
to the Company, to Vision Acquisition II, Inc., c/o Vision Capital Advisors,
LLC, 20 West 55th Street, 5th Floor, New York, NY 10019, facsimile (212)
867-1416, Attention: Antti William Uusiheimala; (ii) if to Investors, to the
address of such party set forth beneath such party’s signature to the Omnibus
Signature Page; (iii) if to Meyers Associates, LP, the Placement Agent, to 45
Broadway, New York, NY 10016, facsimile: (212) 742-4259, Attention: Raana Khan;
and (iv) if to any subsequent holder of Registrable Securities, to it at such
address as may have been furnished to the Company in writing by such holder; or,
in any case, at such other address or addresses as shall have been furnished in
writing to the Company (in the case of a holder of Registrable Securities) or to
the holders of Registrable Securities (in the case of the Company) in accordance
with the provisions of this paragraph.


(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to contracts entered into and to be
performed wholly within said State.


(d) Any judicial proceeding brought against any of the parties to this Agreement
on any dispute arising out of this Agreement or any matter related hereto shall
be brought in the state or federal courts of the State of New York and County of
New York or in the United States District Court for the Southern District of New
York, and, by execution and delivery of this Agreement, each of the parties
hereto accepts for itself and himself the process in any such action or
proceeding by the mailing of copies of such process to it or him, at its or his
address as set forth in paragraph 13(b) and irrevocably agrees to be bound by
any judgment rendered thereby in connection with this Agreement. Each party
hereto irrevocably waives to the fullest extent permitted by law any objection
that it or he may now or hereafter have to the laying of the venue of any
judicial proceeding brought in such courts and any claim that any such judicial
proceeding has been brought in an inconvenient forum. The foregoing consent to
jurisdiction shall not constitute general consent to service of process in the
State of New York for any purpose except as provided above and shall not be
deemed to confer rights on any person other than the respective parties to this
Agreement.


9

--------------------------------------------------------------------------------


(e) The parties hereto agree that irreparable damage would occur in the event
any provision of this Agreement was not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof in addition to any other remedy to which they are entitled at law
or in equity.


(f)  This Agreement may not be amended or modified without the written consent
of the Company, and the holders of at least a majority of the Registrable
Securities then outstanding.


(g) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof. No waiver shall be effective unless and until it is
in writing and signed by the party granting the waiver.


(h) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


(i) The Company shall not grant to any third party, other than the Placement
Agent, any registration rights more favorable than or inconsistent with any of
those contained herein, so long as any of the registration rights under this
Agreement remain in effect.


(j) If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable, such illegality, invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render illegal, invalid
or unenforceable any other provision of this Agreement, and this Agreement shall
be carried out as if any such illegal, invalid or unenforceable provision were
not contained herein.


14. Omnibus Signature Page. This Agreement is intended to be read and construed
in conjunction with a Subscription Agreement, of even date herewith pertaining
to the issuance by the Company of the shares of Common Stock to investors
pursuant to the Memorandum. Accordingly, pursuant to the terms and conditions of
this Agreement and such related agreements it is hereby agreed that the
execution by Investors of the Subscription Agreement, in the place set forth
therein, shall constitute their agreement to be bound by the terms and
conditions hereof and the terms and conditions of the Subscription Agreement
with the same effect as if each of such separate but related agreement were
separately signed.

 






[Remainder of this page intentionally left blank]




 
 
 

 
10

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.



  VISION ACQUISITION II, INC.               By:  /s/ Antti William Uusiheimala  
 

--------------------------------------------------------------------------------

Antti William Uusiheimala, President



 

 


See Omnibus Signature Page to Subscription Agreement for Investors’ Signatures




 
11

--------------------------------------------------------------------------------

